Citation Nr: 1722834	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  09-32 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for hypertension.  

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:            Mark Lippman, Esq.


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1978 to December 1982, with subsequent inactive service with the Air National Guard of Guam from December 1985 to December 1986 and then with the Air National Guard of California and the Air Force Reserves until he was medically disqualified in 1988.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of April 2009 and March 2012.

In July 2014, the Board issued a decision which, in relevant part, denied entitlement to service connection for sinusitis, bilateral hearing loss, sleep apnea, and hypertension.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Order, the Court granted a joint motion for partial remand (JMPR) and vacated the Board's July 2014 denial of all four claims.  The matter is again before the Board subsequent to that remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2013 substantive appeal, the Veteran requested a video conference hearing.  In its July 2014 decision, the Board noted that the Veteran requested the opportunity to present testimony in support of his claims at a personal hearing before a Member of the Board.  A hearing was scheduled for June 2014, but the Veteran failed to appear.  The Board found that the Veteran was notified of the scheduled time and place.  Moreover, the Board found that the last communications from the Veteran were his substantive appeal in March 2013 and a statement/appointment of representative in April 2013, and these documents showed a California address.  However, the Board found that beginning in December 2013, all correspondence from VA to the Veteran had been returned as undeliverable by the U.S. Post Office, with a notation that he had moved but not provided a forwarding address.  The Board noted that a hearing notice was also sent to this address, and at no time had the Veteran contacted VA and provided a new address.  Accordingly, the Board found that the Veteran elected not to appear at the prescheduled hearing date, and considered the hearing request withdrawn pursuant to 38 C.F.R. § 20.704(d).  The Board proceeded to adjudicate the claims and denied entitlement to service connection for sinusitis, bilateral hearing loss, sleep apnea, and hypertension. 

In the November 2016 JMPR, the Court vacated and remanded the portion of the Board's July 2014 decision that denied these claims.  Specifically, the Court found that the Board erred in finding that the Veteran was notified of the scheduled time and place of his Board hearing.  The Secretary of Veterans Affairs (Secretary) conceded that the record established that the presumption of regularity in mailing the Board decision was rebutted because the mailing was returned as undeliverable and because there was another possible and plausible address available to the Secretary at the time of the BVA decision.  The parties agreed that the same reasoning applied to the notice provided regarding the scheduling of a Board hearing.  Therefore, the Court vacated and remanded the Board's July 2014 decision, ordered that a new Board hearing be scheduled, and ordered that the date and time of that hearing be mailed to the Veteran's new address.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a video conference hearing before a Veterans Law Judge at the earliest available opportunity.  The Veteran must be notified of the date, time, and place of such a hearing by letter mailed to his current address of record.  See July 2015 Report of Contact for address.

2. Thereafter, process the appeal in accordance with the established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




